NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 13/857,519, which is a reissue application of U.S. Application No. 13/857,519 issued July 17, 2018 (U.S. Patent No. 10,027,993). 
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
The preliminary amendment ----July 17, 2020 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Claim Objection
The amendment proposes changes to the claims that do not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.   That is, Applicant used double brackets instead of single brackets. "The matter to be omitted by reissue must be enclosed in brackets." See MPEP 1453.  "If the original patent includes bracketing and underling from an earlier reissue, double brackets and double underlining should be used in the subject reissue application to identify and distinguish the present changes being made." See MPEP 1453 IV (A).  However, the original patent in this case does not include any brackets or underlining from an earlier reissue.  
	Also, the listing of claims page includes a footer with the page number and wording “PRELIMINARY AMENDMENT AND STATEMENT OF STATUS AND SUPPORT” which appears to be part of the claims.  Please delete for clarity.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,027,993 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Application Data Sheet
The Application Data Sheet (ADS) filed on September 6, 2011 is objected to because it list the instant application as “reissued of” instead of “reissue of.”  See the Reissue Application Filing Guide at https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information. Note. Any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).
Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 
The declaration was filed by Assignee, but a review of the original file wrapper does not indicate that the patent was filed under 37 CFR 1.46.

Rejection under 35 U.S.C. 251
Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

s 1-16 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  

Claims 1-16 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 64 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the 
Below are the pertinent Examiner’s findings of fact relevant to this rejection:
This application is a reissue of U.S. Application No. 13/857,519 (‘519). 
During the prosecution of ‘519, a Non-Final Rejection was mailed September 29, 2016 rejecting all pending claims.  Applicant filed an Appeal April 20, 2017 and Examiner’s Answer was mailed issued June 2, 2017.  A Request for Continued Examination and claim amendments were filed May 22, 2018.  Applicant amended the claims to include at least the following:
for a remaining plurality of stored versions other than the mezzanine content: determine at least one of a threshold of time or a comparison of costs at which to delete each of the remaining plurality of versions; if determining based on the threshold of time: determine at least one threshold in time whether to delete assets from storage, and based on said at least one threshold in time, delete the remaining plurality of versions based on a common time or a respective time for one or more of the plurality of versions; if determining based on the comparison of costs: determine a cost for storing each of the remaining plurality of versions over time, determine a cost to transcode each of the remaining plurality of versions from the mezzanine content; comparing the cost to store a respective one of the remaining plurality of versions to the cost to transcode from the mezzanine content, 2 of7USPTO Application No.: 13/857,519 ARRIS Docket No.: CS40941 retain versions in storage until at least one of the threshold of time or comparison of costs has been determined.

Applicant argued that the prior art references filed to teach the claims as amended, which resulted in the issuances of the Notice of Allowance mailed June 8, 2018.

A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP §1412.20. A three step process is used to apply the recapture rule:

(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule." See MPEP §1412.02(1).
Regarding step 1, upon review of claims 1-16 of the present reissue application in comparison to claims 1-16 of ‘993 Patent, the Examiner finds claims 1-16 herein are broader in at least one respect than the claims in the ‘993 Patent.
Regarding step 2, the Examiner finds that some of the broadening aspects relate to subject matter surrendered during prosecution of the original application.  Applicant amended the claims to include: 
for a remaining plurality of stored versions other than the mezzanine content: determine at least one of a threshold of time or a comparison of costs at which to delete each of the remaining plurality of versions; if determining based on the threshold of time: determine at least one threshold in time whether to delete assets from storage, and based on said at least one threshold in time, delete the remaining plurality of versions based on a common time or a respective time for one or more of the plurality of versions; if determining based on the comparison of costs: determine a cost for storing each of the remaining plurality of versions over time, determine a cost to transcode each of the remaining plurality of versions from the mezzanine content; comparing the cost to store a respective one of the remaining plurality of versions to the cost to transcode from the mezzanine content, 2 of7USPTO Application No.: 13/857,519 ARRIS Docket No.: CS40941 retain versions in storage until at least one of the threshold of time or comparison of costs has been determined.


Regarding step 3, the Examiner does not find any materially narrowing aspect of the claims directed to the surrender generating limitation.  “If the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations.” MPEP 1412.02(I) (B).
If surrender-generating limitation has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  See MPEP 1412.02(I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by application to distinguish over the prior art is entirely eliminated from the reissue application, then a recapture rejection under 35 U.S.C. § 251 is proper and must be made for the claim.  See Id.
In view of the foregoing, it is determined that Applicant has attempted to improperly recapture subject matter explicitly surrendered during prosecution of 519 application leading to ‘993 Patent.  Specifically, Applicant has attempted to recapture the noted surrender-generating limitation: 
for a remaining plurality of stored versions other than the mezzanine content: determine at least one of a threshold of time or a comparison of costs at which to delete each of the remaining plurality of versions; if determining based on the threshold of time: determine at least one threshold in time whether to delete assets from storage, and based on said at least one threshold in time, delete the remaining plurality of versions based on a common time or a respective time for one or more of the plurality of versions; if determining based on the comparison of costs: determine a cost for storing each of the remaining plurality of versions over time, determine a cost to transcode each of the remaining plurality of versions from the mezzanine content; comparing the cost to store a respective one of the remaining plurality of versions to the cost to transcode from the mezzanine content, 2 of7USPTO Application No.: 13/857,519 ARRIS Docket No.: CS40941 retain versions in storage until at least one of the threshold of time or comparison of costs has been determined.


Allowable Subject Matter
None of the prior art of record disclosed the features of claims 1-16; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JALATEE WORJLOH/Primary Examiner, Art Unit 3992  

Conferees:
                                                                                                                                                                                                      /Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992